Name: Commission Regulation (EC) No 582/94 of 15 March 1994 re-establishing the levying of customs duties on certain industrial products originating in Lithuania, China, Thailand, Indonesia, Malaysia and Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  political geography;  industrial structures and policy
 Date Published: nan

 No L 74/1517. 3 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 582/94 of 15 March 1994 re-establishing the levying of customs duties on certain industrial products originating in Lithuania, China, Thailand, Indonesia, Malaysia and Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 January to 30 June 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0400 Lithuania 209 500 26. 1 . 1994 10.0480 China 2 414 500 26. 1 . 1994 10.0660 Thailand 606 500 26. 1 . 1994 10.0660 Indonesia 606 500 26. 1 . 1994 10.0670 Thailand 2 205 000 26. 1 . 1994 10.0670 Indonesia 2 205 000 26. 1 . 1994 10.0680 Thailand 1 563 000 26.1.1994 10.0750 China 2 894 000 26. 1 . 1994 10.0770 China 1 654 000 26.1.1994 10.1052 Singapore 1 620 500 26.1.1994 10.1055 Indonesia 2315 500 26. 1 . 1994 10.1060 Malaysia 2 315 500 26. 1 . 1994 10.1060 China 2 315 500 1.2.1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 20 March 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22 . No L 74/16 Official journal of the European Communities 17. 3. 94 Order No CN code Description Origin 10.0400 3102 10 10 Urea containing more than 45 % by weight Lithuania of nitrogen on the dry anhydrous product 10.0480 3923 21 00 Sacks and bags (including cones): China  Of polymers of ethylene 10.0660 6401 Waterproof footwear with outer soles and Thailand uppers of rubber or of plastics, the uppers of Indonesia which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0670 6403 Footwear with uppers of leather Thailand Indonesia 10.0680 6404 Footwear with outer soles of rubber, plastics, Thailand leather or composition leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather 10.0750 6913 Statuettes and other ornamental ceramic China articles 10.0770 7013 Glassare of a kind used for table, kitchen, China toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) 10.1052 8521 Video recording or reproducing apparatus Singapore 10.1055 8528 10 14 Television receivers (including video Indonesia 8528 10 16 monitors and video projectors) whether or 8528 10 18 not combined in the same housing, with 8528 10 22 radio-broadcast receivers or sound or video 8528 10 28 recording or reproducing apparatues : 8528 10 52 ~ ,8528 10 54 " Colour : 8528 10 56 Television projection equipment o coft t o cco tit Apparatus incorporating a videophonic recorder or reproducer8528 10 66 F 8528 10 72  ~ Television receivers with integral tube 8528 10 76 17. 3 . 94 Official Journal of the European Communities No L 74/ 17 CN code OriginOrderNo Description 10.1060 8527 11 Reception apparatus for radio-telephony, Malaysia 8527 21 radio-telegraphy or radio-broadcasting, China 8527 29 00 whether or not combined in the same 8527 31 housing with recording or reproducing 8527 32 90 apparatus or a clock 8527 39 8527 90 91 8527 90 99 8528 10 31 Television receivers (including video 8528 10 41 monitors and video projectors), whether or 8528 10 43 not combined in the same housing, with 8528 10 49 radio-broadcast receivers or sound or video 8528 10 81 recording or reproduction apparatus, 8528 10 89 excluding video recording or reproducing 8528 10 91 apparatus incorporating a video turner and 8528 10 98 goods of subheadings 8528 10 14, 8528 20 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 28 , 8528 10 52, 8528 10 54, 8529 10 20 8528 10 56, 8528 10 58, 8528 10 62, 8529 10 31 8528 10 66 8528 10 72, 8528 10 76 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1994. For the Commission Christiane SCRIVENER Member of the Commission